Walker, J.,
dissenting: There was testimony tending to show that the automobile, in which were Mrs. Scott and Mrs. Parker (the plaintiff), was being driven very slowly as it approached this dangerous crossing, which was a well known one to the driver, as she had passed over it before. Mrs. Scott herself testified: “As I came on towards the crossing where we were to cross, I slowed down my car almost to a standstill,” and again she stated: “I went towards this crossing; I was going slowly, because I had just crossed some tracks. Possibly I was going along there about two or three miles an hour. When I first saw these cars I was going very slowly. I had come by express office very slowly. I always go slowly along there, for I realize the danger of the point and always slow down.” The defendants’ testimony tended to show that the signal to stop was given when the ear was as much as twenty-five feet from the track on which the backing train moved, and it varied from that down to ten feet. Ed. Weaver testifying that Mr. Poe, who was stationed at the crossing,' was waving his “stop signal,” and witness hollered to them, “Look out, ladies, stop,” and at that moment the car had reached a point ten feet from the pass track, on which was the train. ' Mr. J. S. Holliday testified that when they were told to stop the car was about twenty-five feet from the track. The testimony tends to show that several, Ed. Weaver, Mr. Poe, and J. S. Holliday, and -perhaps others, signaled them to stop at short intervals from the time the car was as much as twenty-five feet distant to the time it was ten feet from the track, and even afterwards, as Mr. Poe did so until the near approach of the train compelled him to leave the track and he barely escaped to a place of safety. Ed. Weaver and Mr. Poe were close by the car when they signaled, and Mr. Holliday was about forty yards away, but everything, as he said, was in plain view.
There can be no question, if the defendants’ testimony is credible, that ample warning was given to stop the car because of imminent danger ahead, as Poe had the danger signal in this hand and was waving it, and all of them at the place were frantically warning them with loud voices to stop then and there. The strong evidence that they did hear the signal was that of Mr. Holliday, who stated that he was coming from the tool-house, and when he was about forty yards distant from *107the crossing he first heard the signal given by Mr. Poe and Ed. "Weaver.
Some of the witnesses testified that they heard the watchman and brakeman “yelling” for them to stop, and L. J. Holloman that he heard some one yelling “stop” when he was about one hundred and twenty-five yards from there. Several witnesses testified that it was daylight when the accident occurred.
There is other evidence for the defendant, upon the question of timely warning to stop the car and not cross the tracks, but it is not the strength or weight of the evidence we are so much concerned with, as the fact that there was evidence that sufficient warning was given.
In view of this testimony, the defendant requested that certain instructions be given to the jury, which were refused, and exception taken thereto, and also to an instruction by the court, as follows: “If you find from the evidence and by the greater weight thereof, the burden being on the defendant to so satisfy you, that the plaintiff by looking and listening could have seen this moving train in time to have prevented the injury, and that her sister, Mrs. Scott, would have stopped the car if she had been requested to do so, and find that was the cause of the injury, she would be guilty of contributory negligence, and you would answer the third issue ‘Yes/ but unless you do so find you would answer the issue No.’ ”
The instructions rejected were as follows:
“1. If the jury shall find from the evidence that the driver of the automobile heard the warning of the crossing watchman .and stopped the automobile near the track and at a place of safety, and that she then started the automobile and drove upon the track, and that plaintiff, in attempting to get out of the automobile, fell and was run over by the train and injured, the jury will answer the first issue ‘No/ and the second issue ‘No.’
“2. If the jury shall find from the evidence that the defendant’s conductor sent the defendant’s switchman, Ed. Weaver, to watch the crossing, and that Ed. Weaver was standing at the crossing as the automobile and the train approached the point of collision, and that he gave the driver of the automobile notice that a train was approaching in time for the driver to have stopped the automobile before driving on the track, the jury will answer the first issue ‘No/ and the second issue ‘No.’ ”
In view of this testimony, the judge was in error when he charged the jury that the driver of the car, as she approached the crossing, was required only to look and listen, and if she did both and neither saw nor heard the moving train, which was backing on the track, it was not negligence for her to proceed and cross the tracks. The duty to look and listen was the only one the law imposed upon Mrs. Scott or the plaintiff, as the jury would be led to infer from the instruction, whereas, *108we have held in Kimbrough v. Hines, 180 N. C., 274, that a person approaching a crossing is required to do more than merely to look and listen, as he must also exercise the care which a person of ordinary prudence would use in the same circumstances, and that the failure to stop before crossing the tracks might be considered on the question of due care, with such other evidence as bore upon the question. We also held in the Kimbrough case that if there was negligence of the plaintiff in the respect indicated, it would not be excused by the failure of the defendant’s engineer to ring the bell or blow the whistle as a signal that the train was moving, or about to move, toward the crossing. There was evidence to support this view, for some of the witnesses said that it was daylight, and the plaintiff, as well as the driver, could have seen the train if they had looked, or heard it if they had listened, or, at least, there was evidence from which the jury could have found as much.
But his Honor charged the jury that if Mrs. Scott, the driver, was guilty of negligence, it would not be imputed to the plaintiff, unless the plaintiff was negligent in not looking and listening, and not requesting Mrs. Scott to stop the car, and the jury find that Mrs. Scott would have complied with the request. There are two objections to this instruction: (1) It should have been qualified by the further instruction that if Mrs. Scott was negligent, and this was the sole proximate cause of the injury, the plaintiff could not recover, and the jury should answer the first issue “No,” as in that case the plaintiff would be bound by Mrs. Scott’s negligence, though she was a mere guest in the car. Crampton v. Ivie, 126 N. C., 894; Bagwell v. R. R., 167 N. C., 611; 2 R. C. L., 1205. The negligence of Mrs. Scott would not be imputable to plaintiff only if it united with defendant’s negligence to cause the injury. If it was itself the proximate cause of the wrong to plaintiff, the doctrine of imputable negligence had no application whatever, and the instruction must have misled the jury. (2) But the judge further stated in this instruction, and two others, that if the plaintiff would have seen or heard the moving train from her side of the automobile, if she had looked and listened, in time to have prevented the injury, and Mrs. Scott would have stopped her car if plaintiff had requested her to do so, and the jury find that this was the cause of the injury, it would be negligence on her part, and they should answer the first issue “No,” and the second issue “Yes.” If the plaintiff knew the train was backing towards them, it was her duty to have warned the driver, Mrs. Scott, and requested her to stop the automobile, regardless of whether she would have done so or not. If she could have seen or heard the train moving had she looked and listened and she failed to look and listen she was negligent, as the gar was approaching a railroad crossing, which is a place of danger always, where trains are continually passing. There was no positive *109evidence to show that Mrs. Scott would have stopped, but the law of self-preservation raises a strong presumption that she would instinctively have done so. But the learned judge, as it appears, confused the doctrine of imputable negligence with the independent negligence of the plaintiff herself, whereas, they are two quite different things in the law. As we have already said, whether Mrs. Scott’s negligence was imputable to the plaintiff depended upon whether it was concurrent with that of defendant, and if so, it was not so imputable. If Mrs. Scott’s negligence was the sole proximate cause, the negligence of the plaintiff, if any, was a negligible quantity, as Mrs. Scott’s negligence in that case would alone be sufficient to defeat plaintiff’s recovery; that is, if it was the sole proximate cause of the injury, and his Honor so instructed the jury, but not in connection with or as a qualification of his previous instruction just commented upon. The jury could not, therefore, tell which one was correct. Edwards v. R. R., 132 N. C., 99.
But, however the case may be so far, the instruction that the jury should answer the first issue “Yes,” if the defendant had a watchman at the crossing, and he failed to give timely warning of the moving train, and no other warning or signal was given by bell or whistle, or otherwise, until the plaintiff was too near the track for it to avail her, and this was the proximate cause of the injury, was erroneous. This instruction entirely excluded such notice or warning of the approaching train as plaintiff or the driver would have acquired by looking and listening, or by otherwise exercising the care of an ordinarily prudent person before crossing so dangerous a place as every one described it to be. "We must keep in mind that the jury were instructed to answer the first issue “Yes,” if the particular warnings enumerated in the instruction were not given.
It also excluded from consideration the notice she would have received from stopping if under the circumstances an ordinarily prudent person would have done so at such a dangerous crossing as the plaintiffs themselves admit it is, and as this Court describes it. But it cannot be successfully questioned that it was error to make the plaintiff’s exercise of proper care depend upon what her sister and companion, who was driving the car, would have done. She should have performed her part without regard to her sister’s conduct, and then she could well acquit herself of any blame. Her sister’s negligence cannot be imputed to her, and would not affect the case adversely to her unless it was the sole proximate cause of the injury to her. There is no statute of this State abolishing grade crossings or requiring gates to be maintained at them to prevent accidents of this kind. This is a matter of public policy, and is peculiarly within the province of the Legislature to deal with, but even the absence of gates does not excuse the failure to look and *110listen in proper eases, and there was evidence that it was daylight, and the photograph tends to show that the train could have been seen by the exercise of ordinary care, and the Kimbrough case (180 N. C., 274) requires that the driver of the car should look and listen and stop if necessary for safety in crossing.
The question as to whether the plaintiff exercised proper care when she jumped from the car was for the jury, eren though she was confronted by a sudden peril. She must, have acted as a person of ordinary care would have done in similar circumstances.
As to the Federal statute: This act of Congress was passed when the railroads were returned to the owners in 1920, and this action was brought since its passage. The act of 1920 requires that all suits be brought against the agent appointed to represent the Government and not otherwise, and that any judgment recovered shall be paid out of the revolving fund. The railroad company is not a necessary or proper party under this act, the Government’s agent being the only defendant. There was a perfectly good reason for this change. The Government thereby assumed sole responsibility for all damages sustained during its administration, and provided a fund to pay them, and a speedy method of collection. The cases, therefore, which are cited in the opinion of the Court have no application, as they were based entirely upon prior statutes, and the act of 1920 was not considered by any of them. It would, therefore, seem that the action should have been brought against the Federal agent and not against the company, as the agent is constituted the sole defendant. Lanier v. Pullman Co., 180 N. C., 406, refers to this method of adjustment, but does not refer specifically to the act of 1920, as the question was not involved in that case.
In our opinion the action should be dismissed as to the railroad company, or, at least, that, as there was material error, there should be a new trial.
Stact, J., concurring in dissent.